Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered November 19, 1990, convicting defendant, after jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent offender, to concurrent terms of 3Vz to 7 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings and credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of that evidence.
The evidence established that defendant was the initial aggressor, which disproved his justification defense (Penal Law § 35.15 [1] [b]) beyond a reasonable doubt.
We have examined defendant’s remaining contentions and find them without merit. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.